Case: 4:21-cr-00213-SRC-DDN Doc. #: 39 Filed: 04/16/21 Page: 1 of 9 PageID #: 159




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                     )
                                               )
        Plaintiff,                             )
                                               )
                v.                             )      No. 4:21 CR 213 SRC DDN
                                               )
 ARCHIE RICHARDSON,                            )
                                               )
        Defendant.                             )

        GOVERNMANT’S MOTION FOR REVOCATION OF RELEASE ORDER

        COMES NOW the United States of America, by and through undersigned counsel, and

 respectfully requests review of the Memorandum and Order granting Defendant’s temporary

 release under 18 U.S.C. § 3142(i). DCD 38. In support thereof, the United States renews the

 arguments made in prior filings and emphasizes the following reasons, which demonstrate why

 this Court must deny Defendant’s release.

                                             Background

        1.      The Defendant was initially charged by way of complaint with one count of

 violating 18 U.S.C. § 842(a)(3)(A) (Transporting Explosive Material by Anyone other than a

 Licensee or Permittee). DCD 2.

        2.      During the months of February and March of 2021, ATF and the Jefferson County

 Sheriff’s Office repeatedly responded to Defendant’s residence, located at 1817 Timber Lane in

 High Ridge, MO, in reference to reports of explosions occurring at or near the property.

 Throughout this investigation, investigators utilized K-9s trained to detect the odor of explosive

 material and were able to locate the following items: one steel galvanized pipe with one intact end

 cap and one exploded end cap, four PVC or cardboard pipes with one intact end cap and one

 missing endcap, several shards of PVC. All pipes contained a black powder-like substance on the

 interior. All recovered devices and PVC debris were recovered in the adjacent yards to 1817
Case: 4:21-cr-00213-SRC-DDN Doc. #: 39 Filed: 04/16/21 Page: 2 of 9 PageID #: 160




 Timber Lane. DCD 2 at 2-3.

         3.     As more fully set out in the Complaint Affidavit (DCD 2), the Government’s

 Motion For Pretrial Detention and Hearing (DCD 4) and the Government’s Response in

 Opposition to Defendant’s Motion for Reconsideration (DCD 31), ATF and other law enforcement

 agents investigated and gathered information and evidence relevant to Defendant’s activities,

 including reports from numerous residents of the Timber Lane neighborhood and adjacent

 neighborhoods, as well as area business owners. These individuals reported hearing and feeling

 explosions, which some believed were emanating from Defendant’s residence, as well as finding

 what appeared to be the remnants of destructive devices and debris on their properties. See DCD

 2, 4, 31.

         4.     On March 12, 2021, investigators sought and were granted search warrants for

 Defendant’s residence and vehicle. DCD 2, at 5. Inside the vehicle, agents found one firearm,

 one M-60 series explosive device, an explosive fuse, one digital scale, five jars containing powder

 suspected to be explosive material, PVC pipe with several pipe collars, one funnel, one small bottle

 of unidentified liquid, two cardboard tubes, and two notebooks, including one notebook pertaining

 to explosive mixture instructions, A search of Richardson’s residence yielded more containers of

 powder suspected to be explosive material, cut pieces of PVC at random sizes, electrical

 components, one empty PVC pipe with two end caps, two cardboard pipes surrounded by duct

 tape, one rifle, and small amounts of various suspected controlled substances. Following his arrest,

 Defendant admitted to using marijuana and “ice,” also known as crystal methamphetamine every

 other day.

         5.     After Defendant was charged by way of complaint, the Government moved for

 pretrial detention pursuant to 18 U.S.C. § 3142, citing the danger to the community. DCD 4.

         6.     The Pretrial Services Office prepared a report in which it recommended detention

 on both of the flight-risk and danger grounds. DCD 9. Defendant also admitted to the Pretrial
Case: 4:21-cr-00213-SRC-DDN Doc. #: 39 Filed: 04/16/21 Page: 3 of 9 PageID #: 161




 Services Officer to using marijuana from age 12 to the week before his arrest daily and using

 methamphetamines beginning at age 14, every couple of days, with his last use being one year

 ago. DCD 9 at 3.

        7.      Specifically, the Pretrial Services Office found Defendant posed a risk of

 nonappearance for because he: (1) maintains family ties outside the Eastern District of Missouri;

 (2) has a history of illicit drug use which may impair his ability to make his court appearances;

 and (3) has a history of failure to appear for scheduled court appearances. DCD 9 at 6. The Pretrial

 Services Office found Defendant poses a risk of danger due to: (1) The nature of the instant offense

 is a danger to the community, inasmuch as the defendant was making and detonating explosive

 devices allegedly for a minimum period of six months, as well as carried explosive materials with

 him in his vehicle; (2) Defendant’s history of illicit drug use; as continued abuse may impair the

 defendant’s judgement and increase risk of danger to himself or the community; and (3) the fact

 that Defendant “appears to be a danger to the community, as he was allegedly building and

 detonating explosive devices near businesses and occupied residences.” Id.

        8.      A hearing was held on the issue of detention before United States Magistrate Judge

 Bodenhausen on March 19, 2021. DCD 5. Arguments were heard and the matter was taken under

 submission. Id.

        9.      On March 24, 2021, the Grand Jury returned a one-count indictment charging

 Defendant with violating 18 U.S.C. § 842(a)(3)(A) (Transporting Explosive Material by Anyone

 other than a Licensee or Permittee).

        10.     On March 29, 2021, Judge Bodenhausen ordered Defendant detained pending trial,

 finding that clear and convincing evidence established that no conditions of release would reasonably

 assure the safety of any other person and the community. DCD 22 at 2. The order found that: (1)

 the weight of evidence against Defendant is strong; and (2) that Defendant has a history of alcohol

 or substance abuse. Id. The court acknowledged that Defendant had a stable home plan with a

 wife and four children, no serious convictions, and employment, and took into account that there
Case: 4:21-cr-00213-SRC-DDN Doc. #: 39 Filed: 04/16/21 Page: 4 of 9 PageID #: 162




 was no allegation that Defendant’s alleged conduct resulted in injury or that Defendant had made

 threatening statements or social media posts. Id at 4. The court found that based on the record

 before it, however, the government met its burden of proof. That conclusion was based on the

 strong weight of the evidence in this case, and specifically on the findings that:

        The conduct at issue involved not only manufacturing explosive devices, but also
        detonating such devices in or near a residential area. Furthermore, there is reason to
        believe that Defendant possesses the skill and ability to make his own explosive
        powders. While the issue would be close with those facts alone, the undersigned also
        must consider that Defendant has a significant and long-term substance abuse issue.

 DCD 22 at 4.

        11.     On April 13, 2021, at approximately 8:50 AM, Defendant filed a Motion to Reopen

 the Detention Hearing and for Pretrial Release, asserting as the principle reasons for his release

 that: 1) he has a reputation as a non-violent person and significant and close family ties; 2) the

 unfounded and incorrect allegation that the “government did not believe Mr. Richardson was an

 imminent threat during its investigation” (DCD 27, p. 2); 3) the unfounded and incorrect allegation

 that “the government is relying on so-called ‘sovereign citizen materials’ found during the search

 warrant’s execution to suggests [sic] that Mr. Richardson is somehow a danger to the community

 (DCD 27, pp. 3-4); and 4) that suspected substances found by law enforcement “were found in a

 location and setting strongly suggesting they had not been recently used by the defendant,” which

 “raises strong doubts about this Court’s finding…that Mr. Richardson is a long term, regular user

 of methamphetamine and may also be using hallucinogenic substances.” DCD 27, p. 4. Defendant

 also attached ten letters of support from his family. DCD 27.

        12.     Also on April 13, 2021, approximately two and half hours after Defendant’s motion

 was filed, Judge Bodenhausen issued an order at 11:36 AM setting a detention hearing for April

 15, 2021, at 10:30 AM. DCD 29.

        13.     At Judge Bodenhausen’s request, the United States filed its response on an

 expedited basis on April 14, 2021. DCD 31.

        14.     The second detention hearing was held on April 15, 2021. At the outset of the
Case: 4:21-cr-00213-SRC-DDN Doc. #: 39 Filed: 04/16/21 Page: 5 of 9 PageID #: 163




 hearing, Judge Bodenhausen informed the parties that he had not requested the Pretrial Services

 Office file a supplemental report, but that the Pretrial Services Office was still recommending

 detention.

        15.     Following the hearing, during which both parties proffered evidence and made

 argument, Judge Bodenhausen granted Defendant’s Motion for Reconsideration and ordered

 Defendant released on condition of bond pending trial over the objection of the United States.

 DCD 32, 38. Judge Bodenhausen primarily based his reversal of the previous detention order on

 the new evidence submitted demonstrating the strength of Defendant’s family ties, but also noted

 his belief that Defendant would likely receive a sentence of probation in this case in the event of a

 conviction and would have to be supervised at some point in the future. A bond execution hearing

 was held immediately following the detention hearing, and Defendant was released. DCD 32

                                         Standard of Review

        16.     “If a person is ordered released by a magistrate judge . . . (1) the attorney for the

 Government may file, with the court having original jurisdiction over the offense, a motion for

 revocation of the order or amendment of the conditions of release . . . .” 18 U.S.C. § 3145(a)(1).

        17.     This Court reviews an order of release under a de novo standard. See United States v.

 Maull, 773 F.2d 1479, 1481, 1485 (8th Cir. 1995) (finding district court “had the duty under the

 Bail Reform Act to deny release” after finding that no conditions of release could assure appearance).

 “The power to decide must finally reside in the Article III court” and this “substantial responsibility”

 must not “be diminished by the earlier action of a magistrate.” Id. at 1486. Accordingly, “the district

 court may conduct evidentiary hearings if ‘necessary or desirable’ . . . [in its] sound discertion.”

 United States v. Miell, No. CR07-101-MWB, 2009 WL 1956451, at *1 (N.D. Iowa July 6, 2009)

 (quoting United States v. Koenig, 912 F.2d 1190, 1192 (9th Cir. 1990)).
Case: 4:21-cr-00213-SRC-DDN Doc. #: 39 Filed: 04/16/21 Page: 6 of 9 PageID #: 164




                                               Analysis

        18.     In determining whether a defendant should be released or detained pending trial,

 the Court is directed to consider a number of statutory factors pursuant to 18 U.S.C. § 3142(g).

 Importantly, one of the factors to consider is the “nature and circumstances of the offense charged,”

 including whether the charged offense involves an explosive or destructive device. 18 U.S.C.

 §3142(g)(1). Here, Defendant is charged with violating 18 U.S.C. § 842(a)(3)(A), transporting

 explosive material by anyone other than a licensee or permittee. “Explosive materials” are defined

 by statute as “explosives, blasting agents, and detonators.” 18 U.S.C. § 841(c). “Explosives” are

 in turn defined as “any chemical compound mixture, or device, the primary or common purpose

 of which is to function by explosion; the term includes, but is not limited to, dynamite and other

 high explosives, black powder, pellet powder, initiating explosives, detonators, safety fuses,

 squibs, detonating cord, igniter cord, and igniters.” 18 U.S.C. § 841(c). According to the sworn

 affidavit in support of the complaint, ATF agents recovered items from Richardson’s truck

 including the following: one firearm, one M-60 series explosive device, an explosive fuse, one

 digital scale, five jars containing powder suspected to be explosive material, PVC pipe with several

 pipe collars, one funnel, one small bottle of unidentified liquid, two cardboard tubes, and two

 notebooks, one of which pertained to explosive mixture instructions. DCD 2 at 5. Members of the

 St. Louis Bomb Squad along with ATF Explosive Enforcement Officer, Special Agent Bomb

 Technician, and Certified Explosives Specialist examined the five jars of powder seized from

 Defendant’s vehicle. They contained grayish-black powders visually and physically consistent

 with explosive powders. Samples were taken from two of the containers and subjected to an

 ignition susceptibility test (IST). Both samples reacted to the IST in an energetic fashion consistent

 with that of explosive powders pursuant to Title 18, United States Code, Section 841.
Case: 4:21-cr-00213-SRC-DDN Doc. #: 39 Filed: 04/16/21 Page: 7 of 9 PageID #: 165




           19.   A search of Richardson’s residence yielded the following: more containers of

 powder suspected to be explosive material, cut pieces of PVC at random sizes, electrical

 components, one empty PVC pipe with two end caps, two cardboard pipes surrounded by duct

 tape, and one rifle. DCD 2 at 5-6. Explosions were also occurring in the vicinity of Defendant’s

 home for months. The nature and circumstances of the offense therefore weigh heavily in favor

 of detention.

           20.   Another relevant consideration is the weight of the evidence against the defendant.

 18 U.S.C. §3142(g)(2). This factor likewise heavily favors detention. In addition to the items

 located during the search of Defendant’s vehicle and residence, ATF conducted an interview with

 Defendant. DCD 2 at 6. During the interview, and after being read and waiving his Miranda rights,

 Defendant admitted to constructing PVC and cardboard explosive devices. Defendant also

 admitted to making homemade black powder and flash powder, both of which are listed as

 explosive materials as defined by ATF and constitute explosive materials as defined by Title 18,

 United States Code, Section 841. Id. Defendant also admitted that he is a current drug user and

 consumes methamphetamine every other day. Id. Simply put, the evidence against Defendant is

 strong.

           21.   Yet another consideration is “the nature and seriousness of the danger to

 any person or the community that would be posed by the person’s release.” 18 U.S.C. §3142(g)(4).

 As previously noted, the Pretrial Services Officer (PSO) recommended (and continues to

 recommend) detention. See DCD 9. Among other things, the PSO found that defendant “appears

 to be a danger to the community, as he was allegedly building and detonating explosive devices

 near businesses and occupied residences. Id. Ultimately, the PSO concluded there “is no condition

 or combination of conditions that will reasonably assure the appearance of the defendant as
Case: 4:21-cr-00213-SRC-DDN Doc. #: 39 Filed: 04/16/21 Page: 8 of 9 PageID #: 166




 required and the safety of the community.” These findings also weigh in favor of detention. They

 are also supported by the fact that during the investigation of this case, Defendant repeatedly

 ignored warnings and attempts to communicate with him by the ATF and the Jefferson County

 Sheriff’s Office. See DCD 31 at 30-4. At the second detention hearing, the United States also

 proffered evidence that Defendant’s neighbors in the Timber Lane and Surrounding subdivisions,

 having been subjected to repeated explosions in the middle of the night for months, were extremely

 fearful of Defendant’s activities. Additionally, evidence proffered by Defendant that he is not a

 danger because he simply is trying to set off “rockets” in no way mitigates the risk he presents to

 those around him. ATF agents found no indication that this is the case; to the contrary, the

 evidence located by ATF throughout its investigation – PVC shards, cut pipes, damaged end caps

 – is consistent with explosion destructive devices colloquially referred to as “pipe bombs.”

        22.     Under the totality of the circumstances, Defendant should be detained pending trial

 rather than released to the same address where he resided during the conduct underlying the

 charged offense.

     WHEREFORE, the United States respectfully requests review of the Order releasing

 Defendant.


                                                      Respectfully submitted,

                                                      SAYLER A. FLEMING
                                                      United States Attorney


                                                      /s/ Lisa M. Yemm
                                                      LISA M. YEMM, #64601MO
                                                      Assistant United States Attorney
                                                      111 South Tenth Street, 20th Floor
                                                      St. Louis, Missouri 63102
                                                      (314) 539-2200
                                                      Lisa.yemm@usdoj.gov
Case: 4:21-cr-00213-SRC-DDN Doc. #: 39 Filed: 04/16/21 Page: 9 of 9 PageID #: 167




                                 CERTIFICATE OF SERVICE

        I hereby certify that on April 16, 2021, the foregoing was filed electronically with the
 Clerk of the Court to be served by operation of the Court’s electronic filing system upon Charles
 Banks, Attorney for Defendant.

                                                     /s/ Lisa M. Yemm
                                                     LISA M. YEMM, #64601MO
                                                     Assistant United States Attorney
